Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 25-26 are directed to the process of making or using an allowable product of claim 1 or 14, previously withdrawn from consideration as a result of a restriction requirement, claims 25-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/06/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 1, 3-14, 16-18 and 25-26 are allowed.

The following is an examiner’s statement of reasons for allowance:  

FENG et al (CN 107068716 A, hereinafter corresponding US 20210202620 A1 will be used as reference), Wu et al (US 20150108508 A1) and Young (US 20060030084 A1) are hereby cited as the closest prior arts. Figure 1 of FENG discloses a display apparatus having a plurality of subpixels, comprising: an array substrate (2, [0026]) and a counter substrate (layers from 1-2) facing the array substrate; wherein the counter substrate comprises a base substrate (1); and an optical compensation device (4, [0026]) on the base substrate. Wu is a pertinent art which teaches a display area device, wherein Wu teaches that photo-sensors PS (Figure 15) are capable of detecting light emitted from the light-emitting devices 406 to monitor light output of the light-emitting devices 406. Specifically, the photo-sensors PS detect the light emitted from the light-emitting devices 406 and feedback the detection result to stabilize light output of the light-emitting devices 406. Due to the feedback of the detection result from the photo-sensors PS, reliability of the display panel 400 can be improved. In other words, the circuit layer C not only controls light output of the light-emitting devices 306, but also readouts the detection result of the photo-sensors PS to stabilize light output of the light-emitting devices 406 ([0065]). Young is another pertinent art which teaches an active matrix display, wherein Young teaches a light sensing element such as PIN photodiode a light-sensing element (for example, an amorphous PIN photodiode, or a photo-responsive polysilicon TFT) that is responsive to the LED output to provide optical feed-back for regulating LED operation via the drive TFT (in order to counteract aging effects in the LED) ([0002]). Young, further, teaches that the diode may have a vertical PIN diode structure (Figure 8) formed in its active semiconductor film (as an intrinsic region between P and N electrode regions) deposited on the metal film ([0024]).
 
However, none of the above prior arts alone or in combination with other arts teaches a display apparatus or  method of fabricating a display having a plurality of subpixels, comprising: “wherein a respective one of the plurality of photosensors comprises: a first electrode on the base substrate; a light detecting unit on a side of the first electrode away from the base substrate; and a second electrode, which is substantially transparent, on a side of the light detecting unit away from the first electrode; wherein the respective one of the plurality of light shielding walls is configured to at least partially shield a lateral side of the light detecting unit of the respective one of the plurality of photosensors from light emitted from the adjacent subpixels; and a side of the respective one of the plurality of light shielding walls closer to the base substrate is in direct contact with the first electrode of the respective one of the plurality of photosensors” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these above reasons, independent claims 1, 14 and 25 are allowed.
Claims 3-13, 16-18 and 26 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813